The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 1, 2014

                                      No. 04-14-00027-CR

                                     Isidoro ALVARADO,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR6175
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER

        The appellant’s brief was originally due to be filed on May 28, 2014. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to June
27, 2014. On June 26, 2014, the appellant filed a motion requesting an additional extension of
time to file the brief until July 28, 2014, for a total extension of sixty days. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT
WILL BE GRANTED. The Appellant’s brief must be filed by July 28, 2014


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court